Citation Nr: 1232828	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine (originally claimed as a thoracic spine condition with neurological symptoms of the lumbar spine) for the period from September 1, 2008 to May 15, 2011.

2.  Entitlement to an initial compensable rating for a right ankle scar. 

3.  Entitlement to an initial compensable rating for bilateral pes planus. 

4.  Entitlement to an effective date prior to May 16, 2011, for the assignment of an initial 10 percent disability rating for residuals of a right ankle tendon repair. 

5.  Entitlement to an effective date prior to May 16, 2011, for the assignment of an initial separate 10 percent rating for degenerative disc disease of the cervical spine. 

6.  Entitlement to an effective date prior to May 16, 2011, for the assignment of an initial separate 20 percent rating for degenerative disc disease of the thoracolumbar spine. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for degenerative disease of the cervical and lumbar spine and assigned a 10 percent disability rating, effective September 1, 2008; granted service connection for a right ankle scar, evaluated as noncompensably (zero percent) disabling, effective September 1, 2008; and granted service connection for bilateral pes planus, evaluated as noncompensably disabling, effective September 1, 2008.  The Veteran filed a notice of disagreement (NOD) as to the above-assigned disability ratings in April 2009.  A Statement of the Case (SOC) was issued in June 2009 and the Veteran appealed the assigned disability ratings to the Board via a July 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals).

By a January 2012 Supplemental SOC (SSOC), the RO assigned separate initial 10 and 20 percent disability ratings, respectively, for degenerative disc disease of the cervical and degenerative disc disease of the thoracolumbar spine, effective May 16, 2011.  See January 2012 SSOC, pages (pgs.) 3, 4.  The January 2012 SSOC also addressed the propriety of the initial evaluation of 10 percent assigned for degenerative disc disease of the cervical and lumbar spine; the propriety of the initial noncompensable evaluation assigned for the right ankle scar; and the propriety of the initial noncompensable evaluation assigned for bilateral pes planus.  

In response to the RO's January 2012 SSOC, the Veteran submitted a February 2012 statement in support of claim wherein he directly stated that he agreed with, and was not appealing, the "evaluations assigned for all of the issues listed" in the January 2012 SSOC.  See VA Form 21-4138 (Statement in Support of Claim) received by the RO in February 2012.  The Veteran did, however, indicate that he did "not agree with the effective dates assigned."  In an April 2012 statement in support of claim, the Veteran further stated: "I want to make sure the VA understands I am not appealing the finding[]s[.]  I am satisfied with the results and the percentages that I was awarded.  [W]hat I am appealing is the date in which it was awarded and I'm appealing the date for several reasons.  I am not concerned with the right ankle scar or bilateral pes planus but for everything else including the right ankle should be back dated to 09-01-08 instead of 05-16-11."  See VA Form 21-4138 received by the RO in April 2012.  

Accordingly, as will be discussed in further detail below, the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine the period from September 1, 2008 to May 15, 2011; entitlement to an initial compensable rating for a right ankle scar; and entitlement to an initial compensable rating for bilateral pes planus will be dismissed.  

With regard to the remaining issues listed on the title page of this decision, the Board notes that by a January 2012 rating action, a decision review officer (DRO), in pertinent part, granted service connection for residuals of a right ankle tendon repair and assigned a noncompensable evaluation from September 1, 2008, to May 16, 2011, and a 10 percent evaluation thereafter.  As noted above, in his April 2012 statement in support of claim, the Veteran expressed his disagreement with the May 16, 2011, effective date of the 10 percent evaluation assigned for his right ankle tendon repair.  Also as noted above, the Veteran has disagreed with the May 16, 2011, effective date assigned for his award of separate initial 10 and 20 percent disability ratings for degenerative disc disease of the cervical and degenerative disc disease of the thoracolumbar spine.  As will be discussed in the Remand below, these statements are valid NODs as to the effective date of May 16, 2011, assigned to the above-cited disability ratings and the Board will therefore remand these matters for the sole purpose of ensuring the issuance of an SOC along with information about the process for perfecting an appeal as to those issues, if the Veteran so desires.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Lastly, the Board notes that on his VA Form 9, the Veteran indicated his desire for an in-person hearing before a member of the Board.  In April 2010, RO personnel contacted the Veteran regarding what type of hearing he had intended to request.  The Veteran indicated that he only desired a hearing with a DRO at the RO.  A June 2010 report of general information indicates that the Veteran was contacted regarding a scheduled VA examination and that at that time, he stated that he wished to withdraw his request for a DRO hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  

(The decision below addresses the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and thoracolumbar spine for the period from September 1, 2008 to May 15, 2011; entitlement to an initial compensable rating for a right ankle scar; and entitlement to an initial compensable rating for bilateral pes planus.  The remaining issues listed on the title page of this decision are addressed in the Remand that follows the Board's decision.)



FINDINGS OF FACT

1.  There is no current controversy before the Board with respect to the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine (originally claimed as thoracic spine condition with neurological symptoms of the lumbar spine) for the period from September 1, 2008, to May 15, 2011; entitlement to an initial compensable rating for a right ankle scar; or entitlement to an initial compensable rating for bilateral pes planus.

2.  In February and April 2011, prior to the promulgation of a decision of the Board, the RO received statements from the Veteran in which he expressed his desire to withdraw his appeal as to the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine for the period from September 1, 2008, to May 15, 2011, and entitlement to initial compensable ratings for a right ankle scar and bilateral pes planus.


CONCLUSION OF LAW

There is no matter in controversy before the Board as to the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine (originally claimed as thoracic spine condition with neurological symptoms of the lumbar spine) for the period from September 1, 2008, to May 15, 2011, or entitlement to initial compensable ratings for a right ankle scar and for bilateral pes planus; therefore, the appeal as to these issues shall be dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by an appellant or by his representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In the present case, as noted in the introduction, in written statements received by the RO in February and April 2011, the Veteran indicated his desire to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine (originally claimed as thoracic spine condition with neurological symptoms of the lumbar spine) for the period from September 1, 2008, to May 15, 2011, and entitlement to initial compensable ratings for a right ankle scar and bilateral pes planus.  The Veteran expressly indicated that was "satisfied with . . . the percentages that [he] was awarded."  As the Veteran has expressed his desire to withdraw his appeal of these issues before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the above-cited initial rating issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine for the period from September 1, 2008, to May 15, 2011; entitlement to an initial compensable rating for a right ankle scar; or entitlement to an initial compensable rating for bilateral pes planus.  The Veteran's appeal as to these issues is therefore dismissed. 


ORDER

The Veteran's appeal with respect to the to the issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the cervical and lumbar spine for the period from September 1, 2008, to May 15, 2011; entitlement to an initial compensable rating for a right ankle scar; and entitlement to an initial compensable rating for bilateral pes planus is dismissed.


REMAND

As noted in the Introduction, by a January 2012 rating action, a DRO, in pertinent part, granted service connection for residuals of right ankle tendon repair and assigned a noncompensable evaluation from September 1, 2008, and May 16, 2011, and a 10 percent evaluation thereafter.  In addition, by a January 2012 SSOC, the RO assigned separate initial 10 and 20 percent disability ratings, respectively, to degenerative disc disease of the cervical spine and degenerative disc disease of the thoracolumbar spine, effective May 16, 2011.  In a February 2012 letter from the RO, the Veteran was informed of these actions, along with his appellate rights.  In February and April 2012 statements, the Veteran disagreed with the May 16, 2011, effective date assigned for the 10 percent disability rating for residuals of a right ankle tendon repair and for the separate 10 and 20 percent initial disability ratings for degenerative disc disease of the cervical and thoracolumbar spine.  The Board finds that the Veteran's February and April 2012 statements constitute valid and timely NODs with the May 16, 2011, effective date assigned for the 10 percent disability rating for residuals of a right ankle tendon repair and for the separate 10 and 20 percent initial disability ratings for degenerative disc disease of the cervical and thoracolumbar spine.  See 38 C.F.R. §§ 20.201, 20.302 (2011).

However, an SOC has not yet been furnished concerning the Veteran's disagreement with the assignment of May 16, 2011, as the effective date for the above-cited disability ratings.  An SOC is required whenever a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  Accordingly, a remand is required for the issuance of an SOC regarding the issues of entitlement to effective dates earlier than May 16, 2011, for the assignment of the 10 percent disability rating for residuals of a right ankle tendon repair and for the separate 10 and 20 percent initial disability ratings for degenerative disc disease of the cervical and thoracolumbar spine.  Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC. 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case that addresses the following issues:  (i) Entitlement to an effective date prior to May 16, 2011, for the assignment of an initial 10 percent disability rating for residuals of a right ankle tendon repair; (ii) entitlement to an effective date prior to May 16, 2011, for the assignment of a separate initial 10 percent rating for degenerative disc disease of the cervical spine; and (iii) entitlement to an effective date prior to May 16, 2011, for the assignment of separate initial 20 percent rating for degenerative disc disease of the thoracolumbar spine.  

The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board and should be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. §§ 20,200, 20.02, 20.302(b).  If a timely substantive appeal is not filed, these issues should not be certified to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


